Citation Nr: 0430526	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma with cystic degeneration, left cervical lymph 
node, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran indicated on his March 2003 VA 
Form 9 that he wished to testify at a BVA hearing.  In 
September 2003 correspondence, he withdrew the hearing 
request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  There is competent evidence of a current diagnosis of 
metastatic squamous cell carcinoma with cystic degeneration, 
left cervical lymph node.

5.  There is no evidence of squamous cell carcinoma in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's squamous cell 
carcinoma with his period of service, to include exposure to 
herbicide agents.


CONCLUSION OF LAW

Service connection for metastatic squamous cell carcinoma 
with cystic degeneration, left cervical lymph node in service 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in May 2001, the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The February 2002 rating decision and January 2003 statement 
of the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  The January 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all private medical records as 
identified and authorized by the veteran, service medical 
records and personnel records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002).  Furthermore, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against service connection for squamous cell carcinoma on a 
presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is 
no evidence of a malignant tumor within one year of service.  
38 C.F.R. § 3.307(a)(3).  Second, even though the veteran 
served in the Republic of Vietnam during the Vietnam era and 
is therefore presumed to have been exposed to Agent Orange 
during service, the Board observes that squamous cell 
carcinoma is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
section 3.309(e).   

Finally, this claim is denied on a direct basis.  The 
veteran's service medical records are silent as to any 
complaint or diagnosis of squamous cell carcinoma, or even 
associated symptomatology.  He did not seek treatment for the 
disorder until many years after his separation from service.  
Moreover, there is no competent evidence of record that links 
the veteran's squamous cell carcinoma to any event in 
service, including the presumed herbicide exposure.

Specifically, none of the records from various private 
physicians regarding the treatment of the veteran's squamous 
cell carcinoma even mention the veteran's service or exposure 
to herbicides while in service.  As such, these records are 
insufficient to establish a connection between the veteran's 
squamous cell carcinoma and his time in service.  Even though 
the veteran feels that his condition is related to herbicide 
exposure, he is a lay person without medical training or 
expertise, and is not qualified to offer opinions regarding 
the diagnosis or etiology of medical conditions.  Thus, his 
opinion is not competent medical evidence.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 494-5.  Therefore, the 
preponderance of evidence is against service connection for 
squamous cell carcinoma.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for metastatic squamous cell carcinoma 
with cystic degeneration, left cervical lymph node is denied. 



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



